DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
 
Claim Status
Claim amendments were filed on 2/22/2022.
Claims 1-20 are pending.
Claims 1-3, 6-9, 11-13, 15-17, and 19 are currently amended.
Claims 5 and 20 are previously presented.
Claims 4, 10, 14, and 18 are original.
Claims 1, 8, and 15 are independent.



Response to Arguments
Applicant’s arguments, filed 2/22/2022, have been considered but are not persuasive.
Rejections under 35 U.S.C. 101
Regarding the rejection of claims 1-20 as being directed to an abstract idea without significantly more, Applicant’s arguments have been considered but are not persuasive.
With respect to Step 2A Prong One of the eligibility analysis, Applicant argues that representative claim 1 does not recite “certain methods of organizing human activity…fundamental economic practices”, which is one of the enumerated groupings/subgroupings of abstract ideas.  More specifically, Applicant argues that claim 1 does not concern “something that humans do” because it recites a computing system that transmits a request message to redeem a balance of a prepaid payment card, pulling the electronic funds from a prepaid payment card, and transferring the funds to a cardholder account associated with a digital wallet (see Remarks, pp. 17-18). 
The argument is not persuasive.  The limitations directed to redeeming a balance of a prepaid payment card, pulling funds, and transferring funds to a cardholder account describe transferring prepaid card account balances to accounts associated with a cardholder.  These limitations are encompassed by the grouping/subgrouping “certain methods of organizing human activity … fundamental economic practices”. The “communication interface”, “processor” memory” “payment network”, “gift bag wallet application” is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.  The limitations related to the use of a computing system to transmit request messages to implement the transferring of balances are additional limitations which are given further consideration under Step 2A Prong Two of the analysis.
With respect to Step 2A Prong Two of the eligibility analysis, Applicant argues that the Office must provide factual evidence to support any conclusion that the elements of the pending claims recite, both individually and in combination, no more than well-understood, routine, and conventional activities (see Remarks, pp. 18-20).
The argument is not persuasive.  There is no requirement for evidence under Step 2A Prong Two of the eligibility framework.  As per MPEP2105.07(a) III, “At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.”  The rejection does not assert that additional limitations are well-understood, routine, conventional activities in Step 2B, and, thus, there is no requirement for evidence.
 With further regards to Step 2A Prong Two of the analysis, Applicant argues that the claims “effect an improvement in … [a] technical field and do not merely address a business challenge, providing the technical effects of payment network efficiency through (i) preventing prepaid payment card breakage; (ii) providing a service that, upon request from a digital wallet application, transfers  payment authorization request messages to redeem funds from prepaid payment card of different issuers; (iii) pulls the funds from the prepaid payment card issuers; and (iv) transfers the funds to a user's digital wallet.  Applicant further argues that the claims are similar to that in DDR Holdings because they “overcome a problem specifically arising in the realm of computer networks”. (see Remarks, pp. 20-22). 
The argument is not persuasive.  In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field.  This has also been referred to as a technological solution to a technological problem. In making this determination, examiners should determine whether there is a technical explanation as to how to implement the invention in the specification; and the claim itself reflects the improvement in technology.  Here, the specification describes the claimed computing technology at a high level of generality (see e.g. para. 0046-0048).  The specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  The specification does not describe a problem in network efficiency but describes the problem being solved as cardholders failing to use a card or losing a card, as well as breakage, which is a term used to describe revenue gained by retailers through unredeemed cards.  Such a solution is not technical in nature and is not similar to that in DDR Holdings.  These limitations are not indicative of integration into a practical application because they are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); and generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
With respect to claims 2-20, Applicant’s arguments depend on those presented in regards to representative claim 1 and are unpersuasive for similar reasons.
Rejections under 35 U.S.C. 102
Regarding the prior rejection of Claims 1-4, 6-7, 15-18, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Hurst (US 2011/0131107 A1), Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.
Rejections under 35 U.S.C. 103
Regarding the prior rejection of Claims 5 and 19 under 35 U.S.C. 103 as being unpatentable over Hurst in view of Sobek (US 2012/0221422 A1), Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.
Regarding the prior rejection of Claims 8-12 and 14 under 35 U.S.C. 103 as being unpatentable over Hurst in view of Kumar (US 2015/0001300 A1), Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-20 are directed to a system or method, each of which are within the four statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 8 and method Claim 15.  Claim 1 recites the limitations of:
1. (Currently Amended) A computing system comprising: 
a communication interface receiving, from a gift bag wallet application operating on a cardholder mobile device, a first transfer request to transfer a balance of funds associated with a first prepaid payment card from a first prepaid payment card issuer of said first prepaid payment card to a cardholder account associated with a cardholder digital wallet; 
a processor coupled to the communication interface; and
a memory having computer-executable instructions stored thereon, the computer-executable instructions, when executed by the processor, causing the processor to: 
determine, from the first transfer request, the first prepaid payment card issuer and a first payment network associated with the first prepaid payment card; 
using the communication interface, transmit, to the first prepaid payment card issuer via the first payment network, a first balance request message requesting a balance of the first prepaid payment card; 
receive, from the first prepaid payment card issuer via the communication interface, a first balance request response message identifying the balance of the first prepaid payment card;
transfer, using the communication interface, a first payment authorization request message to the first prepaid payment card issuer to redeem the balance of the first prepaid payment card;
pull the funds equal to the balance of the first prepaid payment card from the first prepaid payment card issuer; and252190 (P06535-US-UTIL)
transfer the funds to the cardholder account associated with the cardholder digital wallet via the payment network based on cardholder information of the cardholder account included in the first transfer request.

The limitations, under their broadest reasonable interpretation, cover performance of the limitations as certain methods of organizing human activity.  The limitations delineated in bold recite transferring prepaid card account balances to accounts associated with a cardholder, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The “communication interface”, “processor” memory” “payment network”, “gift bag wallet application” (Claim 1) / “cardholder mobile device” comprising “transceiver”, “photographic element”, “memory device”, “display”, “first processor” (Claim 8) is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “communication interface”, “processor” memory” “payment network”, “gift bag wallet application” (Claim 1) / “cardholder mobile device” comprising “transceiver”, “photographic element”, “memory device”, “display”, “first processor” (Claim 8). The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0107-0108] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d). Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claims 1-20 are not patent-eligible.
	
	


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst (US 2011/0131107 A1) in view of Filter (US 2015/0324768 A1).

Regarding independent claims 1 and 15, Hurst discloses: a computing system comprising: 
a communication interface (see para. 0040) receiving, from a gift bag wallet application operating on a cardholder mobile device, a first transfer request to transfer a balance of funds associated with a first prepaid payment card from a first prepaid payment card issuer of said first prepaid payment card to a cardholder account associated with a cardholder digital wallet (see para. 0070-0073); 
a processor coupled to the communication interface (see para. 0039, 0043); and
a memory having computer-executable instructions stored thereon, the computer-executable instructions, when executed by the processor, causing the processor to (see para. 0041, 0043):
pull the funds equal to the balance of the first prepaid payment card (see para. 0071-0072);
transfer the funds to the cardholder account associated with the cardholder digital wallet via a payment network based on cardholder information of the cardholder account included in the first transfer request (see para. 0071-0072);
Hurst does not explicitly disclose, but Filter teaches:
determine, from a first transfer request, the first prepaid payment card issuer and a first payment network associated with the first prepaid payment card (see para. 0052, wherein transfer request is routed to correct issuer); 
using the communication interface, transmit, to the first prepaid payment card issuer via the first payment network, a first balance request message requesting a balance of the first prepaid payment card (see para. 0072); 
receive, from the first prepaid payment card issuer via the communication interface, a first balance request response message identifying the balance of the first prepaid payment card (see para. 0072);
transfer, using the communication interface, a first payment authorization request message to the first prepaid payment card issuer to redeem the balance of the first prepaid payment card (see para. 0052, wherein user may request any amount for transfer, which includes the balance), 
pull the funds equal to the balance of the first prepaid payment card from the first prepaid payment card issuer (see para. 0054, 0057); and252190 (P06535-US-UTIL)
transfer the funds to the cardholder account associated with the cardholder digital wallet via the payment network based on cardholder information of the cardholder account included in the first transfer request (see para. 0057-0058).
It would have been obvious to one of ordinary skill in the art before Applicant’s effective filing date to modify the balance transfer system of Hurst to include those features taught by Filter as set forth above.
One skilled in the art would have been motivated to make the modification to allow users to quickly transfer value from one or more accounts to another account as well as to load values off of prepaid cards (see Filter, para. 0006).

Regarding claims 2 and 16, Filter teaches the instructions causing the processor to pull the funds equal to the balance of the first prepaid payment card by implementing a funds transfer application programming interface (API) executing on the computing system (see para. 0040, 0057).  

Regarding claims 3 and 17, Filter teaches package transaction details into the first payment authorization request message, the transaction details based on transaction information included in the first transfer request; and transmit the first payment authorization request message to the first prepaid payment card issuer via the first payment network (see para. 0052).

Regarding claims 4 and 18, Filter teaches the transaction details including one or more of the following: data of a primary account number (PAN) of the first prepaid payment card and cardholder digital wallet account information (see para. 0048, 0052).  

Regarding claims 6 and 20, Filter teaches said one or more processors further programmed to receive, via the communication interface, a response message, the response message approving the transfer of the balance of the first prepaid payment card based on the transaction details included in the appropriate request message (see para. 0054).  

Regarding claim 7, Hurst discloses further receiving from the gift bag wallet application, a second transfer request to transfer a second balance of a second prepaid payment card from a second prepaid payment card issuer of said second prepaid payment card to the cardholder account associated with the cardholder digital wallet (see para. 0071-0072).
Filter, as discussed above with regards to claim 1, teaches processing requests for transfers to different issuers, including:
the second prepaid payment card issuer being different than the first prepaid payment card issuer (see para. 0052, wherein the request can go to different issuers); 
determine, from the second transfer request, the second prepaid payment card issuer and a second payment network associated with the second prepaid payment card (see para. 0052); 
using the communication interface, transmit, to the second prepaid payment card issuer via the second payment network, a second balance request message requesting a balance of the second prepaid payment card (see para. 0072); 
receive, from the second prepaid payment card issuer via the communication interface, a second balance request response message identifying the balance of the second prepaid payment card (see para. 0072); and
transfer, using the communication interface, a second payment authorization request message to the second prepaid payment card issuer to redeem the balance of the second prepaid payment card (see para. 0052, wherein user may request any amount for transfer, which includes the balance); 
pull the funds equal to the balance of the second prepaid payment card from the second prepaid payment card issuer (see para. 0054, 0057); and 452190 (P06535-US-UTIL)
 transfer the funds to the cardholder account associated with the cardholder digital wallet via the second payment network, the balance of the first and second prepaid payment cards being aggregated together within the cardholder account associated with the cardholder digital wallet (see para. 0057-0058).



Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst (US 2011/0131107 A1) in view of Filter (US 2015/0324768 A1), further in view of Sobek (US 2012/0221422 A1).

Regarding claims 5 and 19, Hurst does not explicitly disclose the first payment authorization request message being in the form of an ISO 8583 authorization request message.
Sobek teaches sending a request message in the form of an ISO 8583 authorization request message (see para. 0041-0044).
It would have been obvious to one of ordinary skill in the art before Applicant’s effective filing date to modify Hurst further to include the request message being in the form of an ISO 8583 authorization request message.
One skilled in the art would have been motivated to make the modification to ensure interoperability worldwide from retailer, to bank card networks, to bank card processors; and because the protocol is an interchange message specification that is the International Organization for Standardization standard for systems that exchange electronic transactions made by cardholders using physical and virtual payment cards linked to funded accounts (see Sobek, para. 0003, 0028).

Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst (US 2011/0131107 A1) in view of Filter (US 2015/0324768 A1), further in view of Kumar (US 2015/0001300 A1).

Regarding independent claim 8, Hurst discloses the system as described above, further comprising a cardholder mobile device (see para. 0023), but does not explicitly disclose the following components of the mobile device which Kumar teaches:
a transceiver (see Fig. 9, para. 0023); 
a photographic element (see Fig. 9, para. 0023); 
a memory device storing first computer-executable instructions, a gift bag wallet application and a digital wallet thereon (see Fig. 9, para. 0023, 0038);
a display presenting a user interface to a cardholder (see Fig. 9, para. 0023); and
a first processor coupled in communication to said transceiver, said photographic element, said memory device, and said display, said first computer-executable instructions, when executed by said first processor, causing said first processor to execute the gift bag wallet application, the gift bag wallet application having a user interface (see Fig. 9, para. 0023)
It would have been obvious to one of ordinary skill in the art before Applicant’s effective filing date to modify the cardholder mobile device of Hurst to include the device taught by Kumar.
One skilled in the art would have been motivated to make the modification to allow for optical character recognition entry of card information in order to reduce errors in data entry and improve data extraction (see Kumar, para. 0003, 0006).

Regarding claim 9, Hurst discloses instructions causing said second processor to pulls the funds equal to the balance of the prepaid payment card by implementing a funds transfer application programming interface (API) executing on the computing system (see para. 0070-0073).  

Regarding claim 10, Hurst discloses the prepaid payment card information including data of a primary account number (PAN) of the prepaid payment card, the transaction details including digital wallet account information associated with the digital wallet (see para. 0070-0073).  

Regarding claim 11, Hurst discloses the processor receiving the prepaid payment card information from a cardholder via one or more of the following: the photographic element and the user interface (see para. 0070-0073). 

Regarding claim 12, Hurst does not explicitly teach causing said first processor to: present to the cardholder, on the display, a real-time video stream by activating the photographic element of the cardholder mobile device; scan the prepaid payment card using one or more feature recognition algorithms configured to identify the prepaid payment card information; and present to the cardholder, on the display, the prepaid payment card information in a card details screen.
Kumar teaches presenting to the cardholder, on the display, a real-time video stream by activating the photographic element of the cardholder mobile device; scan the prepaid payment card using one or more feature recognition algorithms configured to identify the prepaid payment card information; and present to the cardholder, on the display, the prepaid payment card information in a card details screen (see para. 0084-0086, 0108-0109).
It would have been obvious to one of ordinary skill in the art before Applicant’s effective filing date to modify the system of Hurst to include presenting to the cardholder, on the display, a real-time video stream by activating the photographic element of the cardholder mobile device; scan the prepaid payment card using one or more feature recognition algorithms configured to identify the prepaid payment card information; and present to the cardholder, on the display, the prepaid payment card information in a card details screen.
One skilled in the art would have been motivated to make the modification in order to reduce errors in data entry and improve data extraction (see Kumar, para. 0003, 0006).

Regarding claim 14, Hurst discloses the prepaid payment card information comprising one or more of the following: a name on the prepaid payment card, a primary account number of the prepaid payment card, an expiration date of the prepaid payment card, and a prepaid payment card verification value (CVV) (see para. 0042, 0070-0073).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hurst (US 2011/0131107 A1) in view of Filter (US 2015/0324768 A1), further in view of Kumar (US 2015/0001300 A1), further in view of Applicant Admission of Prior Art.

Regarding claim 13, Hurst does not explicitly teach causing said first processor to receive from the cardholder, via the user interface, a prepaid payment card verification value (CVV).
However, Applicant admits that it was old and well known in the art at to one of ordinary skill in the art at the time of filing for a cardholder to receive from a cardholder, via a user interface, a prepaid payment card verification value (CVV). The common knowledge or well-known in the art statement is taken to be admitted prior art because applicant did not traverse the examiner’s assertion of Official Notice in the prior Office action (see MPEP 2144.03).
It would have been obvious to one of ordinary skill in the art before Applicant’s effective filing date to modify Hurst to include causing first processor to receive from the cardholder, via the user interface, a prepaid payment card verification value (CVV).
One skilled in the art would have been motivated to make the modification because the CVV value may be necessary to perform various transactions.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khandaker (US 2007/01759 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T WONG/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
ERIC WONG
Primary Examiner
Art Unit 3698